EXHIBIT 10.4

 

MEGA BRIDGE INC.

(to be known as HYPGEN INC.)

 

#501 Madison Avenue

14th Floor

New York, New York 10022

(212) 315-9705

 

June 28th, 2017

 

PROMISSORY CONVERTIBLE NOTE

 

FOR VALUE RECEIVED this 28th day of June, 2017, MEGA BRIDGE INC. (to be known as
HYPGEN INC.), a Nevada corporation and its successor (“Company”), promises to
pay to Bakken Development LLC (“Holder”), or its registered assigns, in lawful
money of the United States of America the principal sum of USD $400,000 (USD
Four Hundred Thousand), or such amount as shall equal the outstanding principal
amount hereof, together with interest from the date of this Convertible
Promissory Note (the “Note”) on the unpaid principal balance at a rate equal to
ten percent (10%) per annum, computed on the basis of the actual number of days
elapsed until 28th of June, 2019. All unpaid principal, together with any then
unpaid and accrued interest and other amounts payable hereunder, shall be due
and payable on the earlier of (i) 28th of June, 2019 (the “Maturity Date”), or
(ii) when, upon or after the occurrence of an Event of Default (as defined
below), such amounts are declared due and payable by Holder or made
automatically due and payable in accordance with the terms hereof.

 

The following is a statement of the rights of Holder and the conditions to which
this Note is subject, and to which Holder, by the acceptance of this Note,
agrees:

 

1. Definitions. As used in this Note, the following capitalized terms have the
following meanings:

 

(a) “Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday
which is not a day on which is an observed Jewish holiday or the banking
institutions in the State of Nevada are authorized or obligated by law or
executive order to close.

 

(b) “Company” includes the corporation initially executing this Note and any
Person which shall succeed to or assume the Obligations of Company under this
Note.

 

(c) “Event of Default” has the meaning given in Section 4 hereof.

 

(d) “Holder” means the entity specified in the introductory paragraph of this
Note or any Person who shall at the time be the registered Holder of this Note.

 

[mgbr_104img10.jpg]



  1

   



 

(e) “Lien” means, with respect to any property, any security interest, mortgage,
pledge, lien, claim, charge or other encumbrance in, of, or on such property or
the income therefrom, including, without limitation, the interest of a vendor or
lessor under a conditional sale agreement, capital lease or other title
retention agreement, or any agreement to provide any of the foregoing, and the
filing of any financing statement or similar instrument under the Uniform
Commercial Code or comparable law of any jurisdiction.

 

(f) “Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, operations, prospects or financial or other condition of the
Company; (b) the ability of the Company to pay or perform the Obligations in
accordance with the terms of this Note.

 

(g) “Obligations” means and includes all loans, advances, debts, liabilities and
obligations, howsoever arising, owed by Company, and whether or not arising
after the commencement of a proceeding under Title 11 of the United States Code
(11 U. S. C. Section 101 et seq.), as amended from time to time (including
post-petition interest) and whether or not allowed or allowable as a claim in
any such proceeding.

 

(h) “Person” means and includes an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.

 

(i) “Securities Act” means the Securities Act of 1933, as amended.

 

2. Interest. Subject to Sections 3 and 8 of this Note, accrued interest on this
Note shall be first payable on the Maturity Date.

 

3. Prepayment. Company may prepay this Note in whole or in part at any time upon
its sole discretion.

 

4. Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” under this Note:

 

(a) Failure to Pay. The Company shall fail to pay when due any principal or
interest payment on the due date hereunder;

 

(b) Voluntary Bankruptcy or Insolvency Proceedings. The Company shall (i) apply
for or consent to the appointment of a receiver, trustee, liquidator or
custodian of itself or of all or a substantial part of its property, (ii) be
unable, or admit in writing its inability, to pay its debts generally as they
mature, (iii) make a general assignment for the benefit of its or any of its
creditors, (iv) be dissolved or liquidated, (v) become insolvent (as such term
may be defined or interpreted under any applicable statute), (vi) commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or consent to any such relief or to
the appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (vii) take any
action for the purpose of effecting any of the foregoing; or

 

[mgbr_104img10.jpg]



  2

   



 

(c) Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company or of
all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to the Company or the debts thereof under any bankruptcy, insolvency or
other similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within
thirty (30) days of commencement.

 

5. Rights of Holder Upon Default. Upon the occurrence or existence of any Event
of Default (other than an Event of Default described in Sections 4(b) or 4(c))
and at any time thereafter during the continuance of such Event of Default,
Holder may, by written notice to the Company, declare all outstanding
Obligations payable by Company hereunder to be immediately due and payable
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived. Upon the occurrence or existence of any Event
of Default described in Sections 4(b) and 4(c), immediately and without notice,
all outstanding Obligations payable by the Company hereunder shall automatically
become immediately due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived.

 

6. Representations and Warranties of the Company. The Company represents and
warrants to Holder that:

 

(a) Due Incorporation, Qualification, etc. The Company (i) is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation; (ii) has the power and authority to own, lease and operate its
properties and carry on its business as now conducted; and (iii) is duly
qualified, licensed to do business and in good standing as a foreign corporation
in each jurisdiction where the failure to be so qualified or licensed could
reasonably be expected to have a Material Adverse Effect.

 

(b) Authority. The execution, delivery and performance by the Company of this
Note (i) are within the power of the Company and (ii) have been duly authorized
by all necessary actions on the part of the Company.

 

(c) Enforceability. This Note has been, or will be, duly executed and delivered
by the Company and constitutes, or will constitute, a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and general principles of equity.

 

(d) Non-Contravention. The execution and delivery by the Company of this Note
and the performance and consummation of the transactions contemplated thereby do
not and will not (i) violate the Company’s Articles of Incorporation or Bylaws
(“Charter Documents”) or any material judgment, order, writ, decree, statute,
rule or regulation applicable to the Company; (ii) violate any provision of, or
result in the breach or the acceleration of, or entitle any other Person to
accelerate (whether after the giving of notice or lapse of time or both), any
material mortgage, indenture, agreement, instrument or contract to which the
Company is a party or by which it is bound.

 

[mgbr_104img10.jpg]



  3

   



 

(e) Approvals. No consent, approval, order or authorization of, or registration,
declaration or filing with, any governmental authority or other Person
(including, without limitation, the shareholders of any Person) is required in
connection with the execution and delivery of this Note and the performance and
consummation of the transactions contemplated thereby.

 

(f) No Violation or Default. The Company is not in violation of or in default
with respect to (i) its Charter Documents or any material judgment, order, writ,
decree, statute, rule or regulation applicable to such Person; or (ii) any
material mortgage, indenture, agreement, instrument or contract to which such
Person is a party or by which it is bound (nor is there any waiver in effect
which, if not in effect, would result in such a violation or default), where, in
each case, such violation or default, individually, or together with all such
violations or defaults, could reasonably be expected to have a Material Adverse
Effect.

 

7. Representations and Warranties of Holder. Holder represents and warrants to
the Company upon the acquisition of this Note as follows:

 

(a) Binding Obligation. Holder has full legal capacity, power and authority to
execute and deliver this Note and to perform its obligations hereunder. This
Note is a valid and binding obligation of Holder, enforceable in accordance with
its terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and general principles of equity.

 

(b) Securities Law Compliance. Holder has been advised that this Note and the
underlying securities have not been registered under the Securities Act, or any
state securities laws and, therefore, cannot be resold unless they are
registered under the Securities Act and applicable state securities laws or
unless an exemption from such registration requirements is available. Holder is
aware that the Company is under no obligation to effect any such registration
with respect to this Note or the underlying securities or to file for or comply
with any exemption from registration. Holder has not been formed solely for the
purpose of making this investment and is purchasing this Note for its own
account for investment, not as a nominee or agent, and not with a view to, or
for resale in connection with, the distribution thereof. Holder has such
knowledge and experience in financial and business matters that Holder is
capable of evaluating the merits and risks of such investment, is able to incur
a complete loss of such investment and is able to bear the economic risk of such
investment for an indefinite period of time. Holder is an accredited investor as
such term is defined in Rule 501 of Regulation D under the Securities Act.

 

(c) Tax Advisors. Holder acknowledges that it has had the opportunity to review
with its own tax advisors the federal, state, local and foreign tax consequences
of this investment and the transactions contemplated by this Note. Holder
further acknowledges and agrees that Holder (and not the Company) shall be
responsible for its own tax liability that may arise as a result of this
investment or the transactions contemplated by this Note.

 

[mgbr_104img10.jpg]



  4

   



 

8. Conversion. The Holder, at any time, shall have the right to convert all or
any portion of the Note into common shares of the Company at a conversion price
$0.50. However, the Note shall automatically convert into common shares of the
Company upon the completion of a capital raise of US$5m by the Company.

 

(a) Delivery of Stock Certificate; No Fractional Shares. In the event of the
conversion of this Note, the Company shall deliver to Holder not more than ten
(10) Business Days after delivery by Holder of this Note to Company a
certificate representing the shares of Stock issued upon conversion of this Note
and cash in lieu of any fractional shares pursuant to the next sentence. No
fractions of shares or scrip representing fractions of shares will be issued on
conversion, but instead of any fractional interest, Company shall round up to
the next whole number.

 

9. Successors and Assigns. Subject to the restrictions on transfer described in
Sections 11 and 12 below, the rights and Obligations of Company and Holder of
this Note shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.

 

10. Waiver and Amendment. Any provision of this Note may be amended, waived or
modified upon the written consent of Company and the Holder.

 

11. Transfer of this Note or Securities Issuable on Conversion Hereof. Holder
agrees that this Note and the securities issuable upon conversion of this Note
may not be offered, sold, transferred or disposed of in any other way without
the prior written consent of the Company. With respect to any offer, sale or
other disposition of this Note or securities into which such Note may be
converted, Holder will give written notice to Company prior thereto, describing
briefly the manner thereof, together, if requested, with a written opinion of
Holder’s counsel, or other evidence if reasonably satisfactory to the Company,
to the effect that such offer, sale or other distribution may be effected
without registration or qualification (under any federal or state law then in
effect). Upon receiving such written notice and reasonably satisfactory opinion,
if so requested, or other evidence, Company, as promptly as practicable, shall
notify Holder whether or not Holder may sell or otherwise dispose of this Note
or such securities, all in accordance with the terms of the notice delivered to
Company. Each Note thus transferred and each certificate representing the
securities thus transferred shall bear a legend as to the applicable
restrictions on transferability in order to ensure compliance with the
Securities Act, unless in the opinion of counsel for Company such legend is not
required in order to ensure compliance with the Securities Act. Subject to the
foregoing, transfers of this Note shall be registered upon registration books
maintained for such purpose by or on behalf of Company. Prior to presentation of
this Note for registration of transfer, Company shall treat the registered
Holder hereof as the owner and Holder of this Note for the purpose of receiving
all payments of principal and interest hereon and for all other purposes
whatsoever, whether or not this Note shall be overdue and Company shall not be
affected by notice to the contrary.

 

12. Assignment by Company. Neither this Note nor any of the rights, interests or
Obligations hereunder may be assigned, by operation of law or otherwise, in
whole or in part, by Company without the prior written consent of the Holder.

 

Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall be in writing and faxed,
e-mailed or delivered to each party and proof thereof shall be demanded. All
such notices and communications shall be effective.

 

[mgbr_104img10.jpg]



  5

   



 

13. Withholding Rights. The Company shall be entitled to deduct and withhold
from any payments made pursuant to this Note such amounts as the Company is
required to deduct and withhold with respect to the making of such payment under
the Internal Revenue Code of 1986, as amended, or any provision of state or
local tax law. To the extent that amounts are so withheld by the Company, such
withheld amounts shall be treated for all purposes of this Note as having been
paid to Holder in respect of which such deduction and withholding was made by
the Company.

 

14. Pari Passu Notes. Holder acknowledges and agrees that the payment of all or
any portion of the outstanding principal amount of this Note and all interest
hereon shall be pari passu in right of payment and in all other respects to any
other then bona fide debt holder.

 

15. Usury. In the event any interest is paid on this Note which is deemed to be
in excess of the then legal maximum rate, then that portion of the interest
payment representing an amount in excess of the then legal maximum rate shall be
deemed a payment of principal and applied against the principal of this Note.

 

16. Waivers. Company hereby waives notice of default, presentment or demand for
payment, protest or notice of nonpayment or dishonor and all other notices or
demands relative to this instrument.

 

17. Partial Invalidity. If at any time any provision of this Note is or becomes
illegal, invalid or unenforceable in any respect under the law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions of this Note nor the legality, validity or enforceability of such
provision under the law of any other jurisdiction shall in any way be affected
or impaired thereby.

 

18. Governing Law. This Note and all actions arising out of or in connection
with this Note shall be governed by and construed in accordance with the laws of
the State of Nevada, without regard to the conflicts of law provisions of the
State of Nevada, or of any other state.

 

19. Arbitration. In the event of any controversy among the parties hereto
arising out of, or relating to, this Agreement, which cannot be settled amicably
by the parties, such controversy shall be settled by Arbitration. Both sides
shall choose a mutually agreed upon competent jurist from a short list and
informal Arbitration shall commence as expeditiously as possible. Either party
may institute such arbitration proceeding by giving written notice to the other
party. A hearing shall be held by the Arbitrator within the District of
Columbia, and a decision of the matter submitted to the Arbitrator shall be
biding and enforceable against all parties in any Court of competent
jurisdiction. The prevailing party shall be entitled to all costs and expenses
with respect to such arbitration, including reasonable attorneys' fees. The
decision of the Arbitrator shall be final, binding upon all parties hereto and
enforceable in any Court of competent jurisdiction. Each party hereto
irrevocably waives any objection to the laying of venue of any such Arbitration
action or proceeding brought and irrevocably waives any claim that any such
action brought has been brought in an inconvenient forum. Each of the parties
hereto waives any right to request a trial by jury in any litigation with
respect to this agreement and represents that counsel has been consulted
specifically as to this waiver.

 

[mgbr_104img10.jpg]



  6

   



 

 

IN WITNESS WHEREOF, Company has caused this Note to be issued as of the date
first written above.

 



  MEGA BRIDGE INC.
(to be known as HYPGEN INC.)
a Nevada corporation         By:

[mgbr_104img9.jpg]

 

 

Antonio Treminio, Dir., CEO        

 

 

 

 

  AGREED AND ACCEPTED:  

 

 

 

 

 

BAKKEN DEVELOPMENT LLC

 

 

 

 

 

 

By:

[mgbr_104img8.jpg]

 

 

 

CHEW Chuan Tin, Manager, on behalf of

 

 

 

Bakken Development LLC

 

 

 

 

 

 

 

 

 

 

MEGA BRIDGE INC. (to be known as HYPGEN INC.)

 

 

 

 

 

 

[mgbr_104img6.jpg]

 

 

David E. Price, Secretary, Corp

 

 

MEGA BRIDGE, Inc. (to be known as HYPGEN INC.)

 



 

 



7



 